Citation Nr: 1451641	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-20 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for major depression.


REPRESENTATION

Appellant represented by:	Iowa Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from September 1981 to December 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, she has major depression that likely began during her period of military service.


CONCLUSION OF LAW

The Veteran has major depression that is likely the result of disease that began during active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).
Here, the Veteran asserts that she suffers from a psychiatric disorder that was incurred during her military service.  For the reasons set forth below, the Board finds that the evidence of record meets the elements for an award of service connection for major depression.

The Board initially notes that no disability or defects were noted upon the Veteran's entrance into military service.  See the service enlistment examination dated August 1981.  As such, the presumption of soundness applies.  See 38 U.S.C.A. § 1111 (West 2002); see also Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991); 38 C.F.R. § 3.304(b) (2014).

The Veteran's service treatment records (STRs) demonstrate that she experienced problems with polysubstance abuse during her military service.  STRs additionally show that she made a serious suicide attempt in September 1984.  At that time, the Veteran was diagnosed with adjustment disorder with depressed mood, as well as, alcohol dependence and amphetamine abuse, both in remission.  See the treatment records from Wright Patterson Air Force Base dated November 1984.

Post-service treatment records show that the Veteran continued to abuse alcohol after her military service.  See, e.g., the private treatment records dated January 1999, December 2000, January 2001, & January 2003.  Moreover, private treatment records dated in January 1999 document a diagnosis of chronic depression.  The treatment provided also noted the Veteran's report that she had been suffering from depression for "many, many years."  See the private treatment record dated January 1999.  Notably, in a January 2003 psychiatric examination, Dr. D.M.N. stated that the Veteran "admits to symptoms of depression [for] most of her life."  The Veteran was diagnosed with a major depressive disorder.  See the psychiatric examination dated January 2003.  A November 2007 private discharge summary indicated that the Veteran was psychiatrically hospitalized in 1984, 1997, 1998, 1999, 2000, 2001, 2002, and twice in 2007.  Continuing diagnoses of major depression are repeatedly documented in the record.  See the VA treatment records dated October 2007 & July 2008; private treatment records dated May 2001, January 2003, & January 2008.

The Board has reviewed the report of the June 2009 VA examination as well as the September 2010 VA addendum opinion.  Although the VA examiner determined there was insufficient evidence to relate the Veteran's currently diagnosed depression to her in-service depression, the Board finds that a reasonable inference from a reading of the examination report and addendum opinion is that the Veteran had depression during her military service that has never abated.  To this end, the VA examiner specifically stated that the Veteran's "depression, anxiety, and alcohol abuse seem to be mutually exacerbating or mutually aggravating disorders."  See the VA examination report dated July 2009.

Accordingly, the Veteran's assertions of continuing depressive symptomatology are corroborated by the medical evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the evidence is at least in equipoise as to the matter of whether the Veteran's currently shown major depression had its onset during her period of military service.  38 C.F.R. § 3.102.  The Board will resolve this reasonable doubt in the Veteran's favor and conclude that the evidence supports the grant of service connection for major depression.  See 38 U.S.C.A § 5107 (West 2002).  


ORDER

Entitlement to service connection for major depression is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


